Citation Nr: 1633359	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  12-12 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a higher rating for anxiety disorder, not otherwise specified, rated as 30 percent disabling prior to March 17, 2015, and as 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Wife, C.P.


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to June 1983 and from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In March 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case was previously before the Board in May 2015, and the Board also remanded the issue of entitlement to service connection for joint pain, to include due to an undiagnosed illness.  In an August 2015 rating decision, the RO granted entitlement to service connection for left and right thigh impairment and limitation of flexion as due to qualifying chronic disability (claimed as joint pain).  As the claim was granted in full, it is no longer before the Board.

The Board notes that an issue referred by the Board in the August 2015 rating decision, entitlement to a higher rating for service-connected dry eye, was addressed in an August 2015 supplemental statement of the case.  As the Veteran did not complete an appeal of the issue, no further development of the claim is necessary.


FINDINGS OF FACT

1.  Prior to March 17, 2015, the Veteran's anxiety disorder was shown to be productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks with symptoms of anxiety, chronic sleep impairment, panic attacks (weekly or less often) and mild memory loss.

2.  From March 17, 2015, the Veteran's anxiety disorder is shown to be productive of occupational and social impairment with reduced reliability and productivity with symptoms of panic attacks more than once a week, sleep problems, and disturbances of motivation and mood.


CONCLUSIONS OF LAW

1.  Prior to March 17, 2015, the criteria for a rating higher than 30 percent for an anxiety disorder were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2015).

2.  From March 17, 2015, the criteria for a rating higher than 50 percent for an anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  A September 2010 notice letter fully complied with notice requirements.  A VA examination and records were obtained in compliance with the Board's May 2015 remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's anxiety disorder, not otherwise specified is rated under Diagnostic Code 9413.  38 C.F.R. § 4.129, Diagnostic Code 9413.  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

A 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board notes that the revised DSM-5, which among other things, eliminates GAF scores, applies to cases certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug, 4, 2014).

According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994). 

III.  Analysis

The Veteran asserts that he is entitled to higher ratings for his service-connected anxiety disorder, not otherwise specified.  For the reasons that follow, the Board finds that a higher rating is not warranted.

Prior to March 17, 2015

The Board finds that prior to March 17, 2015, the preponderance of the evidence is against a finding that the Veteran's anxiety disorder had more than mild symptoms with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

An October 2010 general VA examination noted that the Veteran reported some anxiety, but denied suicidal or homicidal ideation.  He reported anger and moderate irritability.  He denied hearing voices, paranoia, or hallucinations.  He reported some sleep disturbance, getting about two to three hours per night.  The Veteran denied having nightmares, memory problems, or problems with concentrating or focusing.  The examiner found the Veteran had a GAF score of 60.

A February 2011 VA examination report reflects that the Veteran reported getting irritable once per week, which he attributed to pain, mostly.  He denied loss of interest in things and denied feelings of detachment.  The Veteran reported having anxiety attacks "a couple of times."  He denied having homicidal or suicidal thoughts.  Impulse control was fair.  The VA examiner found the Veteran had a GAF score of 62.  The Veteran's anxiety disorder, not otherwise specified was noted to be in partial remission.  The Veteran did not have many functional impairments related to mental health symptoms, other than some intermittent concentration issues.  

A March 2012 VA examination report notes that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported having a good relationship with his wife, children and friends.  The Veteran reported he had not had any mental health treatment in the past year.  The Veteran's anxiety symptoms included depressed mood, anxiety, chronic sleep impairment, and flattened affect.  He reported sleep problems.  The VA examiner found the Veteran had a GAF score of 61, with mild to moderate symptoms of anxiety, mild symptoms of depression, and mild impairment in social and occupational functioning.

An April 2013 VA examiner indicated the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The report notes that the Veteran denied depression, but did report trouble sleep.  The Veteran reported sleep problems.  He stated his total sleep per night is two hours.  The Veteran reported having anxiety about two times per week.  He reported having panic attacks about 50 times per year.  The Veteran's affect was restricted.  He reported some symptoms of psychosis; smells of burning or rotting bodies about 20 to 30 days per year since 1991.  He denied other symptoms of psychosis (visual, auditory, gustatory or tactile hallucinations, delusions of reference, grandiosity, thought withdrawal, thought insertion or paranoia.  He denied any current suicidal or homicidal ideation.  The Board notes that in the examination report the VA examiner also indicated the Veteran had total occupational and social impairment.  However, the examiner indicated this was due to physical issues.  The Veteran denied that his mental health issues affected his ability to work.  He reported that he took more than 100 sick days a year, and none were due to mental health issues.  The April 2013 VA examination report indicates the Veteran had a GAF score of 61, with mild to moderate symptoms of anxiety, and mild symptoms of depression.  He had mild impairment in social and occupational functioning.

An August 2014 VA examination report indicates that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran had a good relationship with his wife and children.  He reported having 50 friends.  The Veteran stated that he did not have mental health issues that affected his ability to work.  The Veteran had symptoms of anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, and disturbances of motivation and mood.  On examination, the Veteran's grooming appeared adequate.  The Veteran psychomotor activity was within normal limits.  He was alert and oriented to person, place, time, date, and situation.  His speech was unremarkable in terms of rate, rhythm, volume, and tone.  The overall production of speech was normal and spontaneous.  The Veteran's thought processes were logical, coherent, and linear and goal directed.  His thought content was clear.  His mood was slightly dysphoric.  His affect was restricted.  He denied all symptoms of psychosis.  The Veteran denied current suicidal and homicidal ideation, intent, and plan.  General fund of information was adequate.  The Veteran reported having sleep difficulties and low energy.  The VA examiner found the Veteran's employability was mildly impaired by his psychiatric conditions.  

Prior to March 17, 2015, the preponderance of the evidence is against a finding that the Veteran's anxiety disorder had more than mild symptoms with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The March 2012, April 2013 and August 2014 VA examiners specifically found the Veteran's symptoms caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran consistently denied having symptoms of suicidal ideation, and homicidal ideation.  The April 2013 VA examination report indicates the Veteran reported some symptoms of psychosis; smells of burning or rotting bodies about 20 to 30 days per year since 1991.  However, he denied other symptoms of psychosis (visual, auditory, gustatory or tactile hallucinations, delusions of reference, grandiosity, thought withdrawal, thought insertion or paranoia.  The Veteran otherwise consistently denied having hallucinations.  The Veteran had anxiety, but he reported having anxiety attacks, at most, about 50 times per year at the April 2013 VA examination, which is approximately once a week.  The Veteran reported chronic sleep impairment, which is consistent with a 30 percent rating.  The evidence indicates the Veteran had no more than mild memory loss.  There was no indication he had long term memory impairment.  The Veteran's thought processes were also logical, coherent, linear and goal-directed.  The Veteran consistently stated he had good relationships with his wife and family, and that he regularly saw friends.  The Board finds the Veteran's statements noted in the VA examinations and treatment records to be credible.  The Veteran's GAF scores of 60 and 61, indicate mild to moderate symptoms, and are consistent with a 30 percent rating.

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for service-connected anxiety disorder prior to March 17, 2015.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

From March 17, 2015

From March 17, 2015, the Board finds that the Veteran's anxiety symptoms most nearly approximate a 50 percent rating.

At the March 17, 2015 Board hearing, the Veteran testified that his anxiety disorder symptoms had worsened.  The Veteran stated that he had recently taken an anger management course.  See Board Hearing Transcript at 10.  The Veteran testified that he had panic attacks once a day.  See Transcript at 11.  

A July 2015 VA treatment record noted that the Veteran reported having a bad episode of anxiety the day before.
  
A July 2015 VA examination report reflects that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  On examination, the Veteran reported having a good relationship with his wife, children, parents and siblings.  He also stated he talked with a brother and two friends on a daily basis.  The Veteran had worked as a supervisor/laborer in a sheet metal machine shop.  He had symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened effect and difficulty in adapting to stressful circumstances.  On examination, he was alert and oriented to person, place, and time.  He was casually dressed and appropriately groomed.  Speech and eye contact were within normal limits.  The Veteran interacted in a logical, coherent and cooperative fashion.  Observed affect was flat.  He described his general mood as "on edge."  He reported feeling depressed 1 to 2 times per week and having persistent anxiety and irritability.  He reported having sleep problems.  He averaged 2 to 3 hours of sleep per night.  Concentration was "lacking."  He complained of poor focus, being easily distractible, forgetful.  He denied feelings of worthlessness.  Feelings of hopelessness were rare.  He denied suicidal ideation.  There were no signs of thought disorder, hallucinations, or delusions.  The examiner noted the Veteran's reliability and credibility of self-report were slightly diminished due to symptom over-endorsement.

The Board finds that the preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 50 percent from March 17, 2015.  The evidence is consistent with a finding of anxiety symptoms causing occupational and social impairment with reduced reliability and productivity.  The Board finds that the evidence does not show the Veteran had occupational and social impairment, with deficiencies in most areas.  The Veteran consistently denied having suicidal or homicidal ideation.  The Veteran had panic attacks more than once a week, which is consistent with a 50 percent rating.  He also noted mild memory loss, sleep impairment, and disturbances of motivation and mood.  The Veteran did not have symptoms of near-continuous panic or depression affecting the ability to function independently.  The Veteran was appropriately groomed on examination in July 2015.  The Veteran also continued to report having good relationships with his wife and family, and seeing friends regularly.  Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 50 percent.  The Veteran's symptoms are consistent with the criteria for a 50 percent rating.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).

Other Considerations

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms.´ Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected anxiety disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's anxiety disorder with the established criteria found in the rating schedule for a mental disorder shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The evidence of record shows that the Veteran's anxiety disorder have not caused marked interference with employment, necessitated frequent periods of hospitalization, or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1)  is not warranted.

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

The Board notes that the Veteran's separate claim for entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) was denied in an August 2016 rating decision.  The Veteran has consistently stated that his service-connected anxiety disorder has not affected his ability to work.  He stated that he is unable to work due to his physical disabilities.  Thus, the issue of entitlement to a TDIU has not been raised by the record. 


ORDER

Entitlement to a higher rating for anxiety disorder, not otherwise specified, rated as 30 percent disabling prior to March 17, 2015, and as 50 percent disabling thereafter, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


